DETAILED ACTION
Authorization for Internet Communications
The examiner encourages Applicant to submit an authorization to communicate with the examiner via the Internet by making the following statement (from MPEP 502.03):
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please note that the above statement can only be submitted via Central Fax (not Examiner's Fax), Regular postal mail, or EFS Web using PTO/SB/439.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/10/2019 and 9/16/2020 is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 16 – 20 are rejected under 35 U.S.C. 101 because the claims are directed to non-statutory subject matter. 
Claims 16 - 20 recite a “computer-readable medium”. Claim language does not comply with the requirement of MPEP 2106.01.1. A review of the specification fails to disclose a definition or description of the computer-readable medium excluding signals. Instead, the specification recites “Such computer-
Claims 17 – 20 are dependent claims and thus are rejected.

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the prior art of record Smith, JR. et al., (US 2002/0152255 A1) (hereinafter “Smith”) (submitted by the IDS filed 09/16/2020).

Smith discloses; 
Regarding claim 1, a method performed by an application executing on a computing device, the method comprising: 
sending a request to an operating system executing on the computing device for information relating to one or more accessibility settings of the operating system [i.e., operating systems provide a global set of preferences/settings (page 1, para 0012), (see figure 4) i.e., system settings namely medium font size, and standard display contrast (page 4, para 0054) i.e., the user invoke a 
receiving a response from the operating system that includes the information relating to the one or more accessibility settings of the operating system [i.e., operating systems provide a global set of preferences/settings (page 1, para 0012), (see figure 4) i.e., system settings namely medium font size, and standard display contrast (page 4, para 0054) i.e., provide empty or blank profile template or open existing profile by name, userID…(page 3, para 0043), (see figure 2)]; 
determining one or more application accessibility settings based on the information relating to the one or more accessibility settings of the operating system [i.e., then later Bob logs into the system and runs MSWord, his profile named “Bob’s Word” would be enabled. This would cause the font to be changed from medium to large, and the contract to be set to high…(page 4, para 0054), (see reference 32 of figure 3)]; and 
applying the one or more application accessibility settings to the application [i.e., this would cause the font to be changed from medium to large, and the contract to be set to high, and IBMViaVoice to be launched automatically (page 4, para 0054), (see reference 34 of figure 3)].  
Regarding claim 2, the method of claim 1, wherein the applying the one or more application accessibility settings to the application comprises: 
prompting a user for an approval to apply the one or more application accessibility settings to the application [i.e., graphical user interface (GUI) dialog (page 4, para 0047), (see figure 5)]: and 
applying the one or more application accessibility settings to the application responsive to receiving the approval from the user [i.e., this would cause the font to be changed from medium to large, and the contract to be set to high, and IBMViaVoice to be launched automatically (page 4, para 0054), (see reference 34 of figure 3), (page 4, para 0047), (see figure 5)].  
Regarding claim 3, the method of claim 1, wherein determining the one or more application accessibility settings based on the information relating to the one or more accessibility settings of the operating system comprises: identifying the one or more application accessibility settings based on a correspondence to the one or more accessibility settings of the operating system [i.e., then later Bob logs into the system and runs MSWord, his profile named “Bob’s Word” would be enabled. 
Regarding claim 4, the method of claim 1, wherein sending the request comprises sending the request via an application programming interface (API) of the operating system and wherein receiving the response comprises receiving the response via the API of the operating system [i.e., OS and APIs (application programming interface) for control of accessibility settings…(page 2, para 0022), (see reference 41 of figure 4), (page 4, para 0056)].  
Regarding claim 5, the method of claim 1, wherein the application is configured to perform the sending, receiving, determining and applying steps on a periodic basis [i.e., operating systems provide a global set of preferences/settings (page 1, para 0012), (see figure 4) i.e., system settings namely medium font size, and standard display contrast (page 4, para 0054) i.e., the user invoke a system function or program called the accessibility profile manager to create or update accessibility profiles (page 3, para 0040), (see figure 2)].  
Regarding claim 6, the method of claim 1, wherein the one or more application accessibility settings comprise a setting that facilitates interaction with the application by a user with a disability [i.e., keyboard characteristics i.e., sticky keys (page 2, para 0022) i.e., special needs accessibility…display font and icon size (page 1, para 0012), (page 4, para 0054), (see reference 34 of figure 3)].  
Regarding claim 7, the method of claim 1, wherein the one or more application accessibility settings include at least one of: input device shortcuts [i.e., keyboard characteristics i.e., sticky keys (page 2, para 0022)].  
Regarding claim 8, the method of claim 1, further comprising: exporting one or more of the information relating to the one or more accessibility settings of the operating system or information relating to the one or more application accessibility settings to a remote computing device for use in configuring at least one other application [i.e., system settings namely medium font size, and standard display contrast (page 4, para 0054) i.e., the user invoke a system function or program called the accessibility profile manager to create or update accessibility profiles (page 3, para 0040), (see figure 2)].  
claim 9, the method of claim 1, wherein said applying the one or more application accessibility settings to the application comprises turning one of the one or more application accessibility settings on or off [i.e., graphical user interface (GUI) dialog (page 4, para 0047), (see figure 5)].  
Regarding claim 10, a computing device [i.e., (see figures 1 and 4)], comprising: 
one or more processor circuits [i.e., processor (see figure 1)]; and 
one or more memory devices communicatively connected to the one or more processor circuits, the one or more memory devices storing computer program logic that is executed by the one or more processor circuits [i.e., (see figures 1 and 4)], the computer program logic comprising:  406367-US-NP- 32 – 
an operating system that provides one or more user-configurable accessibility settings [i.e., operating systems provide a global set of preferences/settings (page 1, para 0012), (see figure 4) i.e., system settings namely medium font size, and standard display contrast (page 4, para 0054) i.e., the user invoke a system function or program called the accessibility profile manager to create or update accessibility profiles (page 3, para 0040), (see figure 2)]; and 
an application comprising: 
a settings obtainer configured to send a request to the operating system for information relating to the one or more user-configurable accessibility settings of the operating system [i.e., operating systems provide a global set of preferences/settings (page 1, para 0012), (see figure 4) i.e., system settings namely medium font size, and standard display contrast (page 4, para 0054) i.e., the user invoke a system function or program called the accessibility profile manager to create or update accessibility profiles (page 3, para 0040), (see figure 2)] and to receive a response from the operating system that includes the information relating to the one or more user-configurable accessibility settings of the operating system [i.e., operating systems provide a global set of preferences/settings (page 1, para 0012), (see figure 4) i.e., system settings namely medium font size, and standard display contrast (page 4, para 0054) i.e., provide empty or blank profile template or open existing profile by name, userID…(page 3, para 0043), (see figure 2)]: 
a settings determiner configured to determine one or more application accessibility settings based on the information relating to the one or more user-configurable accessibility settings of the operating system [i.e., then later Bob logs into the system and runs MSWord, his profile named “Bob’s Word” would be enabled. This would cause the font to be changed from medium to large, and the contract to be set to high…(page 4, para 0054), (see reference 32 of figure 3)]; and 
a settings applier configured to apply the one or more application accessibility settings to the application [i.e., this would cause the font to be changed from medium to large, and the contract to be set to high, and IBMViaVoice to be launched automatically (page 4, para 0054), (see reference 34 of figure 3)].  
Regarding claim 11, the computing device of claim 10, wherein the settings applier is configured to: prompt the user for an approval al to apply the one or more application accessibility settings to the application [i.e., graphical user interface (GUI) dialog (page 4, para 0047), (see figure 5)]: and 
apply the one or more application accessibility settings to the application responsive to receiving the approval from the user [i.e., this would cause the font to be changed from medium to large, and the contract to be set to high, and IBMViaVoice to be launched automatically (page 4, para 0054), (see reference 34 of figure 3), (page 4, para 0047), (see figure 5)].  
Regarding claim 12, the computing device of claim 10, wherein the settings determiner is further configured to: identify the one or more application accessibility settings based on a correspondence to the one or more user-configurable accessibility settings of the operating system [i.e., then later Bob logs into the system and runs MSWord, his profile named “Bob’s Word” would be enabled. This would cause the font to be changed from medium to large, and the contract to be set to high…(page 4, para 0054), (see reference 32 of figure 3)].  
Regarding claim 13, the computing device of claim 10, wherein the settings obtainer is configured to send the request via an application programming interface (API) of the operating system and to receive the response via the API of the operating system [i.e., OS and APIs (application programming interface) for control of accessibility settings…(page 2, para 0022), (see reference 41 of figure 4), (page 4, para 0056)].
Regarding claim 14, the computing device of claim 10, wherein the one or more application accessibility settings comprise a setting that facilitates interaction with the application by a user with a disability [i.e., keyboard characteristics i.e., sticky keys (page 2, para 0022) i.e., special needs accessibility…display font and icon size (page 1, para 0012), (page 4, para 0054), (see reference 34 of figure 3)].  
Regarding claim 15, the computing device of claim 10, wherein the one or more application accessibility settings include at least one of: input device shortcuts [i.e., keyboard characteristics i.e., sticky keys (page 2, para 0022)].  
Regarding claim 16, a computer-readable medium having computer program logic recorded thereon that when executed by at least one processor causes the at least one processor to perform a method [i.e., (see figures 1 and 4)], the method comprising: 
sending a request to a first application executing on a computing device for information relating to one or more accessibility settings of the first application [i.e., operating systems provide a global set of preferences/settings (page 1, para 0012), (see figure 4) i.e., system settings namely medium font size, and standard display contrast (page 4, para 0054) i.e., the user invoke a system function or program called the accessibility profile manager to create or update accessibility profiles (page 3, para 0040), (see figure 2)]; 
receiving a response from the first application that includes the information relating to the one or more accessibility settings of the first application [i.e., operating systems provide a global set of preferences/settings (page 1, para 0012), (see figure 4) i.e., system settings namely medium font size, and standard display contrast (page 4, para 0054) i.e., provide empty or blank profile template or open existing profile by name, userID…(page 3, para 0043), (see figure 2)]; 
determining one or more application accessibility settings of a second application based on the information relating to the one or more accessibility settings of the first application [i.e., then later Bob logs into the system and runs MSWord, his profile named “Bob’s Word” would be enabled. This would cause the font to be changed from medium to large, and the contract to be set to high…(page 4, para 0054), (see reference 32 of figure 3)]; and 
applying the one or more application accessibility settings of the second application to the second application [i.e., this would cause the font to be changed from medium to large, and the contract 
Regarding claim 17, the computer-readable medium of claim 16, wherein the applying the one or more application accessibility settings of the second application to the second application comprises: 
prompting a user for an approval to apply the one or more application accessibility settings of the second application to the second application [i.e., graphical user interface (GUI) dialog (page 4, para 0047), (see figure 5)]: and 
applying the one or more application accessibility settings to the application responsive to receiving the approval from the user [i.e., this would cause the font to be changed from medium to large, and the contract to be set to high, and IBMViaVoice to be launched automatically (page 4, para 0054), (see reference 34 of figure 3), (page 4, para 0047), (see figure 5)].  
Regarding claim 18, the computer-readable medium of claim 16, wherein determining the one or more application accessibility settings of the second application based on the information relating to the one or more accessibility settings of the first application comprises: identifying the one or more application accessibility settings of the second application based on a correspondence to the one or more accessibility settings of the first application [i.e., then later Bob logs into the system and runs MSWord, his profile named “Bob’s Word” would be enabled. This would cause the font to be changed from medium to large, and the contract to be set to high…(page 4, para 0054), (see reference 32 of figure 3)].  
Regarding claim 19, the computer-readable medium of claim 16, wherein sending the request comprises sending the request via an application programming interface (API) and wherein receiving the response comprises receiving the response via the API [i.e., OS and APIs (application programming interface) for control of accessibility settings…(page 2, para 0022), (see reference 41 of figure 4), (page 4, para 0056)].  
Regarding claim 20, the computer-readable medium of claim 16, wherein the one or more application accessibility settings of the second application comprise a setting that facilitates interaction with the second application by a user with a disability [i.e., keyboard characteristics i.e., 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A RONI whose telephone number is (571)270-7806.  The examiner can normally be reached on M-F 9:00-5:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chow Dennis can be reached on (571) 272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SYED A RONI/Primary Examiner, Art Unit 2194